Opinion filed March 27, 2008 











 








 




Opinion filed March 27,
2008 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-07-00224-CV
                                                    __________
 
                                        IN THE MATTER OF A.M.P.
 

 
                                        On
Appeal from the County Court at Law
 
                                                        Midland
County, Texas
 
                                                     Trial
Court Cause No. 5736
 

 
                                              M E
M O R A N D U M   O P I N I O N
Appellant
has filed in this court a motion to dismiss his appeal.  In his motion,
appellant states that he no longer desires to pursue this appeal.
The
motion is granted, and the appeal is dismissed.
 
PER CURIAM
 
March 27, 2008
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.